DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 10-19 in the reply filed on 11/08/2021 is acknowledged. Claims 8-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
Claims 1-7 and 10-19 are under consideration in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fastening body" in line 20.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “two or more fastening bodies” is introduced as a plural in line 15 of the claim. It is therefore unclear which 
Claims 2-3, 5, 7 and 14-15 also recite the limitation of “the fastening body”. There is insufficient antecedent basis for this limitation in the claims. As stated above in regards to claim 1, this limitation has been interpreted as referring to each fastening body.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fendel et al. (U.S. 2017/0321344), hereinafter Fendel.

Regarding claim 2, Fendel discloses the fastening body having a first long hole through which a second pin protruding from the rear surface of the back panel is inserted (see e.g. Fig. 2, oblong holes at one end of circular recess elements 27 through which sixth fastening elements 20 protrude; Paragraph 0068, lines 1-3 and 14-17), and is movable in the inward and outward direction by sliding along the second pin (see e.g. Figs. 3-4, the oblong holes of moving fastening elements 22a and 22b move along stationary fastening elements 20; Paragraph 0072, lines 4-11).
Regarding claims 3 and 10, Fendel discloses the moving mechanism having a rotating body at the center of the rear surface of the back panel (see e.g. Fig. 2, movable circular chain 22c; Paragraph 0068, lines 5-7, and Paragraph 0072, lines 8-11); the rotating body having a third pin fitted in a second long hole formed in the fastening body (see e.g. Figs. 2-4, twelfth fastening element 26 interconnects circular fastening element 22c with linear fastening elements 22a and 22b and appears to be secured with a pin in an vertical hole in the linear fastening elements 22a and 22b; 
Regarding claims 4 and 11-13, Fendel discloses the concave portion of the first pin being configured by a small-diameter portion (smaller diameter shaft portion of the pins/screws/bolts comprising fastening elements 18 similar to that shown on comparative fastening elements 20 in Fig. 5; Paragraph 0062, lines 4-6, and Paragraph 0068, lines 1-3); and the fitting portion being a notch that externally fits to the small diameter portion (see e.g. Fig. 5, the notch from the circular recess elements 27 to the oblong holes fits the external portion of the shaft portion of the pins/screws/bolts forming both fastening elements 18 and 20, fastening elements 18 being in conjunction with the recess elements 27; Paragraph 0067, lines 5-8).
Regarding claims 5 and 14-15, Fendel discloses the concave portion of the first pin being a lateral concave portion that is opened laterally (see e.g. completely laterally open shaft portion of the pins/screws/bolts comprising fastening elements 18 similar to that shown on comparative fastening elements 20 in Fig. 5; Paragraph 0062, lines 4-6, and Paragraph 0068, lines 1-3); and the fitting potion is the outer periphery of the fastening body that can be fitted into the lateral concave portion (see e.g. the thinner width of the peripheral oblong holes compared to recess elements 27 accommodated the shaft portion of the pins/screws/bolts forming both fastening elements 18 and 20, fastening elements 18 being in conjunction with the recess elements 27; Paragraph 0067, lines 5-8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel.
Regarding claims 6 and 16-19, Fendel teaches all the limitations of the holding jig of claims 1-3, 10 and 13 as stated above. Fendel further teaches the fastening bodies being provided at substantially equal intervals in a circumferential direction on the rear surface of the back panel (see e.g. Fig. 2, fastening elements 22a and 22b provided at 
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding jig of Fendel to comprise at least four fastening bodies forming subunits as an alternative embodiment to the single integral chains forming the fastening bodies with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795